ON THE MERITS
Pursuant to our 31 December 1981 opinion, the appellate record has been supplemented to include the trial court’s adjudication that Alejandro Galvan is entitled to appeal in forma pauperis. There being no challenge to the court’s ruling, our jurisdiction over the merits of the appeal is now established.
In the action underlying the appeal, Alejandro Galvan sued to recover workers’ compensation benefits from United States Fire Insurance Company for an accidental injury he sustained on 9 November 1976 while in the course of his employment for J. T. “Red” Roberson Dirt & Paving Company. The jury answered only two of the special issues submitted to it. By answering “no” to those issues, the jury failed to find either that Galvan received an injury on or about 9 November 1976 or that he received an injury to his left arm on that date. The court rendered a take-nothing judgment on the jury’s verdict.
Galvan’s only valid appellate challenges to the judgment are his factual insufficiency points of error directed to the jury’s “no” answers.5 By these points, he contends that the jury’s negative answers are against the great weight and preponderance of the evidence inasmuch as his injury was overwhelmingly shown. Having reviewed and considered all of the evidence, which is summarized below as it relates to the issues of injury, under the Traylor v. Goulding, 497 S.W.2d 944, 945 (Tex.1973), *214standard of review, we are unable to fault the jury’s answers and, therefore, we affirm the take-nothing judgment.
Going to a jobsite on 9 November 1976, Galvan was driving a small tractor, equipped with a back blade, on a public street in Lubbock when the tractor was struck from the rear by a pickup truck. Galvan said he was thrown forward, striking the steering wheel with the left side of his body. Although Galvan stated that he was feeling pain, he drove the tractor, which was not damaged, to the jobsite.
When he arrived, Galvan told Tommy Roberson, the son of J. T. “Red” Roberson, about being rear-ended. Tommy Roberson reported that Galvan said he was not hurt. Galvan continued to work that day.
The next day, Galvan told J. T. Roberson that a pickup had hit the tractor and that, so Galvan testified, he had gotten hurt, being hit on the chest, the shoulder, and in the back. It was J. T. Roberson’s testimony that, in response to his inquiry whether Galvan was hurt, Galvan pulled up his coat sleeve on his left arm and said it was bruised just above the wrist. Roberson noticed a scratched place, but no bruise. According to Roberson, he asked Galvan if he wanted to go to a hospital or see a doctor, and Galvan said he was not hurt that much.
Galvan continued to work, with some days off, until 22 January 1977. He confirmed that his shoulder was hurting, but not as much, and he had to work. A neighbor, Gloria Ruiz, gave testimony that Gal-van came to her house after the accident and said he had hurt his shoulder in an accident and was in pain. Abraham Morales, the son of a family with whom Gal-van has lived for several years, testified that Galvan, after he was injured, complained of pain in his chest, shoulder and back.
Following the accident, J. T. Roberson had the occasion to work with Galvan. He testified that Galvan never complained with any kind of problem with his left shoulder, or neck or back. Tommy Roberson worked with Galvan on a daily basis. His testimony was that he did not observe Galvan having any problems doing his work, and that Galvan never complained about being hurt in the shoulder, or the arm or back.
Galvan did not report for work on 22 January 1977. His version is that his shoulder was hurting to the point he could not work, and he had told J. T. Roberson that his shoulder was hurting and he was going to quit. J. T. Roberson said Galvan just did not report for work, he received no communication from him, and he. was given no reason why Galvan did not report for work or why he was quitting work.
On 1 February 1977, Galvan saw Dr. Robert C. Knight, a chiropractor. The doctor received from Galvan a history of the injury from the tractor-pickup accident. Gal-van’s chief complaints were pain and stiffness in the neck, pain and inability to elevate his shoulder, and radiation of pain through muscles in his chest and around the shoulder blade and into his left arm. In his initial examination, Dr. Knight found the condition of the left arm and shoulder to be in a chronic, as opposed to an acute, stage in view of the fact that the injury had occurred at least thirty days before the examination. The doctor’s X-rays showed degenerative arthritis, a condition taking place long before 9 November 1976. Although the doctor said the problem with Galvan’s left shoulder “probably” related back to the November accident, it was his opinion that the blow Galvan had sustained aggravated the pre-existing arthritic condition, even then admitting that severe degenerative arthritis can cause the exact problem he found in Galvan.
The doctor treated Galvan eight times with heat, ultrasound, cervical traction and spinal manipulation of the neck. Glavan’s left shoulder condition did not improve with the treatment. Convinced from the lack of progress that there was an injury in the shoulder joint, Dr. Knight referred Galvan to an orthopedic surgeon on 16 February 1977.
More than seven months later on 27 August 1977, Galvan saw Dr. Ray E. Santos, an orthopedic surgeon. Galvan gave Dr. *215Santos a history of the tractor-pickup collision injuring his left shoulder. By his first examination, which included X-rays, the doctor found some degenerative arthritis in the shoulder joint, and gained the impression that Galvan had a bicipital tendinitis, an inflammation of a tendon producing pain, and had sustained a traumatic injury to his left shoulder.
Galvan returned to Dr. Santos on October 31 for a re-evaluation. Because Galvan was having considerable difficulty with his shoulder, the doctor suggested hospital admittance for a manipulation of the shoulder. The procedure was performed on November 1 through 3 and, when Dr. Santos saw Galvan on December 2, the shoulder was doing well. On 13 January 1978 when Galvan returned for re-evaluation, he had pain and difficulty with motion in his left shoulder. The doctor admitted him for January 19 surgery on the left shoulder to provide more laxity and ability to move it. However, the deltoid muscle attached to the clavicle during the surgery for reinforcement came loose, and an August 7 surgery was performed in an attempt to reattach the deltoid. The success of this surgical procedure is, in general, “very poor” and, in this instance, the surgical repair failed to hold.
Galvan was last seen on 19 September 1978 by Dr. Santos, the last doctor consulted by Galvan before the trial on 27 October 1980. It was Dr. Santos’ appraisal that while Galvan was relatively pain-free, he does not have as much active function of his shoulder as the doctor would like for him to have. Acknowledging that trauma is capable of aggravating pre-existing arthritic conditions, the doctor assigned a fifty percent permanent impairment and loss of physical function to the whole left arm, and a twenty to twenty-five percent permanent impairment to the body as a whole. It was his opinion that Galvan’s disability was caused or aggravated by his injury of the left shoulder and subsequent surgery. However, Dr. Santos conceded that absent the history Galvan gave him, he could not tell, based upon reasonable medical probability, whether Galvan’s particular injury and the treatment given was in any way related to trauma, saying, “[I]t could be compatible with degenerative arthritis of his shoulder, or as a pure entity.”
It was recorded that while Galvan was working for another employer in March of 1974, he fell, sustaining neck and left shoulder injuries. He was attended by two physicians and was hospitalized. Surgery was not performed. Galvan stated that he was out of work for five or six months because of the injury, after which he went to work for another employer, and never had any problem until the tractor-pickup collision.
There is, of course, record evidence, albeit conflicting and contradictory, which, from a partisan viewpoint, could result in a finding, or a failure to find, that on 9 November 1976 Galvan sustained an accidental injury.6 No fixed rule of evidence dictates the requirements for the establishment of an injury; thus, the inquiry here is whether the jury’s failure to find any injury is so against the great weight and preponderance of the evidence as to be manifestly wrong and unjust.
Because the evidence on the issues of injury was conflicting and contradictory, it was for the jury to resolve the conflicts and contradictions in arriving at the answers the jury concluded were the most reasonable under the evidence. To do so, the jury necessarily was required to judge the credibility of the witnesses and the weight to be given their testimony, Sanchez v. Texas Emp. Ins. Ass’n, 618 S.W.2d 837, 841 (Tex.Civ.App.—Amarillo 1981, writ ref’d n. r. e.), the jury being privileged to believe all or part or none of the testimony of any one witness. Bullard v. Universal Underwriters Ins. Co., 609 S.W.2d 621, 625 (Tex.Civ.App.—Amarillo 1980, no writ).
*216The jury heard Galvan’s testimony of a 9 November 1976 injury, the recitation of which was the basis for the testimony of Ruiz and Morales, and the sole predicate for both Dr. Knight’s and Dr. Santos’ attribution of his condition at the times of their examinations to a 1976 injury. Because Galvan was an interested party-witness, the jury was not required to accept his testimony at face value. Id. at 625. The principle is particularly applicable here where Gal-van’s credibility was challenged by the Ro-bersons’ testimony of Galvan’s denials that he was hurt and his continued work without complaint, by his admission of a 1974 left shoulder injury which he withheld from Drs. Knight and Santos, both of whom acted with a history of only a 1976 injury and by the doctors’ statements that Galvan’s condition could be caused by, and in reasonable medical probability was compatible with, his degenerative arthritis established to exist long before 9 November 1976, especially in the absence of the history of a 1976 injury.
Given the state of the evidence with the jury’s prerogatives to assay the credibility of the witnesses and the weight of their testimony, the jury could have believed Gal-van’s testimony, and the supporting testimony referenced thereto, of a 1976 injury; or the jury could have believed, as it did, that the contrary evidence so diluted Gal-van’s underlying testimony that the jury could not find from a preponderance of the evidence any 1976 injury. The fact that the jury might have found the injury Galvan claims to have sustained does not justify our setting aside the answers the jury concluded were the most reasonable under the conflicting and contradictory evidence. Id. at 625.
Consequently, we are unable to fault the jury in failing to find that Galvan sustained any injury in 1976. Galvan’s points of error are overruled.
The judgment is affirmed.

. Recognizing that the jury returned negative answers to the issues on which he had the burden to secure affirmative findings, Galvan nevertheless attempts to attack the jury’s failures to find any injury by two “no evidence” points of error. Under the points, Galvan does not claim, much less try to demonstrate, that he conclusively established either an injury or an injury to his left arm; instead, proceeding from the erroneous assumption that the jury’s “no” answers are affirmative findings that he did not suffer any injury, he submits that there is no evidence to support the jury’s non-injury “findings.” However, each “no” answer is, by proper interpretation, simply a failure or refusal by the jury to find from a preponderance of the evidence the fact of any injury which Gal-van had the burden to affirmatively establish. Stated another way, Galvan failed to discharge his burden of proof. The interpretation is particularly applicable because the court charged the jury that
Questions to be answered “Yes” or “No,” should be answered “Yes” if you so find from a preponderance of the evidence; otherwise, answer “No.”
Conformably, the jury’s “no” answers, i.e., its failures to find, need not be supported by evidence. Bullard v. Universal Underwriters Ins. Co., 609 S.W.2d 621, 624 (Tex.Civ.App.—Amarillo 1980, no writ); Lovato v. Ranger Ins. Co., 597 S.W.2d 34, 36 n.1 (Tex.Civ.App.—Amarillo 1980, writ ref’d n. r. e.). Hence, Galvan’s no evidence points of error present nothing for review.


. The court instructed the jury that: “INJURY” means damage or harm to the physical struc-< ture of the body and such diseases or infections as naturally result therefrom, or the incitement, acceleration, or aggravation of any disease, infirmity, or condition, previously or subsequently existing, by reason of such damage or harm.